Citation Nr: 0740728	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-22 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for residuals of 
injuries to the kidney, liver, spleen and colon.

3.  Entitlement to service connection for a right eye 
disability.

4.  Entitlement to service connection for sexual dysfunction, 
to include as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1978 
to September 1981.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.

The issues of entitlement to service connection for a back 
disability and entitlement to service connection for sexual 
dysfunction are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran does not have a disability of the kidney, 
liver, spleen, or colon that is related to active service.

2.  The veteran's decreased right eye visual acuity is due to 
refractive errors including presbyopia and is not the result 
of disease or injury for which compensation benefits may be 
awarded.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a disability of the kidney, liver, spleen, or 
colon are not met.  38 U.S.C.A. § 1131 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2007).

2.  The criteria for establishing entitlement to service 
connection for a right eye disability are not met.  38 
U.S.C.A. § 1131 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.306, 4.9 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

Letters dated in February 2003 and March 2006 fully satisfied 
the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). The veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claim.  The February 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send the information or evidence to VA. See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The March 2006 letter advised him of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although the March 2006 letter was not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in November 2006.  

The veteran's service medical records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The veteran was also accorded a VA 
examination in August 2003. 38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

a.	Entitlement to service connection for residuals of 
injuries to the kidney, liver, spleen and colon

The veteran contends that in November 1978, he was assaulted 
by six men and was hospitalized approximately three days for 
injury to his kidney, spleen, and liver.  The veteran also 
contends that he suffers from residuals from the assault to 
his kidney, liver, spleen, and colon and that these residuals 
have increased in severity since the assault.

The first question that must be addressed, therefore, is 
whether incurrence of an injury to the kidney, liver, spleen, 
or colon is factually shown during service.  The Board 
concludes it was not.  The veteran's service medical records 
corroborate the veteran's allegation of an assault.  A 
November 27, 1978 health record notes that the veteran was 
brought in after being assaulted in his barracks and hit in 
the face with a stick which shattered his glasses.  He 
suffered multiple contusions and lacerations including left 
eye, back, arm, and bruised left hand.  He also suffered a 
corneal scratch.  X-rays of the ribs, face, and hand showed 
no fractures or dislocations.  However, despite the fact that 
the veteran was assaulted in November 1978, the service 
medical records are absent complaints, findings or diagnoses 
of injury to the veteran's kidney, liver, spleen, or colon 
during service.  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

Post-service medical records are also absent any complaints 
of or treatment for kidney, liver, or spleen problems.  The 
veteran was afforded a VA examination in July 2003.  The 
veteran reported a history of bowel constipation and 
occasional loose stool.  The examiner noted that with respect 
to the veteran's past history of injury to the kidney, liver, 
spleen, and bowel, there were no reports of these injuries in 
the service medical records that were made available to him.  
In addition, there had been no history of vomiting or melena, 
no history of hematemesis.  There was occasional dark stool, 
right lower quadrant abdominal pain, fatigue, and 
constipation.  Physical examination of the abdomen revealed 
slight right lower quadrant tenderness to palpation.  There 
were no rebound or guarding or hyperactive bowel sounds.  The 
VA examiner diagnosed the veteran with past history of injury 
to the kidney, liver, spleen, and colon with currently no 
clinical evidence to support any kidney, liver, spleen, or 
colon pathology.

In May 2004, the veteran presented at Dupont PCC to establish 
care.  He provided a previous medical history of spastic 
colon, constipation, and diarrhea.  In January 2006, the 
veteran presented with complaints of new right upper quadrant 
pain.  All tests were within normal limits.  In March 2006, 
the veteran presented for a GI Clinic consult.  Complaints 
noted were pain to lower rib cage for six weeks with pain so 
bad that if rib pressed, veteran would jump to ceiling.  Pain 
was 10/10 worse with movement or palpation.  Food did not 
make worse.  Also, veteran had intermittent diarrhea and 
constipation.  No brbpr [bright red blood per rectum].  The 
veteran reported that last c-scope was 15 years prior and he 
was diagnosed with "spastic colon" but that symptoms had 
been stable.  Diagnosis included lower rib pain syndrome 
exacerbated by movement, palpation, and constipation; GERD 
refractory despite treatment, and IBS stable.

X-rays of the abdomen in January 2006 showed no acute 
abnormalities.  Gallbladder ultrasound in January 2006 was 
normal.  CT of the abdomen in February 2006 reported that the 
liver, spleen, kidneys, pancreas, and adrenal glands were 
unremarkable.  There was no pericholecystic fluid or 
stranding surrounding the gallbladder to suggest an acute 
cholecystitis.  Large and small bowels were unremarkable.  
Bladder and prostate were also normal.  Impression was normal 
exam of the abdomen and pelvis.  

Thus, the medical evidence fails to show that the veteran 
currently suffers from a kidney, liver, or spleen disorder.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In the absence of 
competent medical evidence that a kidney, liver, or spleen 
disability exists and that it was caused by or aggravated by 
the veteran's military service, the criteria for establishing 
service connection for a kidney, liver, or spleen disability 
have not been established.  38 C.F.R. § 3.303. 

With respect to entitlement to service connection for 
residuals of a colon injury, in this case, the appellant 
clearly has a current disability.  The veteran has been 
diagnosed with irritable bowel syndrome (IBS) alternating.  
The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current 
disability and military service.

However, no medical professional has ever related this 
condition to the veteran's military service.  The medical 
evidence does not show treatment or diagnosis of these 
problems until a number of years after service.  See Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) [service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service].  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  
 
b.	Entitlement to service connection for a right eye 
disability

The veteran contends that he incurred injury to his eyes in 
the assault in November 1978.  The veteran also contends that 
he suffers from a bilateral eye condition as a result of 
assault.  

As noted above, the veteran's service medical records 
indicate that he suffered multiple contusions and lacerations 
including left eye.  He also suffered a corneal scratch.  The 
Board notes that the veteran is currently service connected 
for residuals, scar to the left eyelid.  The remaining 
question is whether the veteran has a right eye diagnosis 
related to his active service.  
 
The Board notes that the veteran is diagnosed with refractive 
error and presbyopia.  For purposes of entitlement to 
benefits, the law provides that refractive errors of the eyes 
are congenital or developmental defects and not disease or 
injury within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed 
disease or injury, service connection may not be allowed for 
refractive error of the eyes, including myopia, presbyopia, 
and astigmatism, even if visual acuity decreased in service, 
as this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.  Thus, VA regulations specifically 
prohibit service connection for refractive errors of the eyes 
unless such defect was subjected to a superimposed disease or 
injury which created additional disability.  See VAOPGCPREC 
82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 
30, 1990) (service connection may not be granted for defects 
of congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury).  See 
also Terry v. Principi, 340 F.3d 1378, 1384 (Fed. Cir. 2003) 
(upholding VA's regulation that refractive errors do not 
constitute an injury or disease).

The VA Adjudication Procedure Manual, M21-1R, Part III, 
Subpart iv, Chapter 4, Section B provides guidance on 
evaluating conditions of the organs of special sense, i.e., 
the eyes.  Refractive errors are defined to include 
astigmatism, hyperopia, and presbyopia.  M21-1R, Subpart iv, 
4.B.10.d. "Presbyopia is described as 'hyperopia and 
impairment of vision due to advancing years or to old age, it 
dependent on diminution of the power of accommodation from 
loss of elasticity of the crystalline lens, causing the near 
point of distinct vision to be removed farther from the 
eye'." Terry, 340 F.3d at 1384 (citing to Dorland's, 1453).

There is no showing of super-imposed right eye pathology that 
occurred in service. The evidence reflects that right eye 
visual impairment is due to refractive error and congenital 
and developmental defects and not to acquired eye disability.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  


ORDER

Entitlement to service connection for residuals of injuries 
to the kidney, liver, spleen, and colon is denied.

Entitlement to service connection for a right eye disability 
is denied.


REMAND

With respect to the issue of entitlement to service 
connection for a back disability, the Board notes that in his 
Notice of Disagreement, received by the RO in August 2004, 
the veteran identified treatment records at Louisville VAMC 
in the 1980s.  It is the Board's opinion that an effort 
should be made to secure these medical records.  The VCAA 
requires that attempts be made to obtain VA records unless it 
is futile.  Without a negative response from the VA Medical 
Center, it is not clear that further requests would be 
futile.

The Board notes that the veteran's claim for service 
connection for sexual dysfunction cannot be addressed by the 
Board until after adjudication of his claim for service 
connection for a back disability as the claim for sexual 
dysfunction to include as secondary to service-connected back 
disability is inextricably intertwined with his claim for 
service connection for back disability.   

Accordingly, the case is REMANDED for the following action:

1.  All VA outpatient treatment records 
pertaining to treatment for a back 
disorder from 1980 to 1989 from the VA 
medical center in Louisville, Kentucky, 
should be obtained.  If any of the above 
records have been retired to a federal 
records storage facility, all necessary 
follow-up efforts must be made to obtain 
the records, until it is clear from the 
responses received that further requests 
would be futile.

2.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


